Opinion filed February 12, 2015




                                        In The

        Eleventh Court of Appeals
                                      ___________

                                  No. 11-13-00068-CV
                                      ___________

             MAIN STREET-SANTA ANA, LLC, Appellant
                                          V.
   MOUNT VERNON FIRE INSURANCE COMPANY, Appellee

                     On Appeal from the 385th District Court
                            Midland County, Texas
                        Trial Court Cause No. CV46637


                     MEMORANDUM OPINION
      Appellant, Main Street-Santa Ana, LLC, has filed in this court an agreed
motion to dismiss its appeal with prejudice. Appellant states that the parties “have
reached a settlement agreement of all issues on appeal,” and Appellant requests
that we dismiss this appeal with prejudice. See TEX. R. APP. P. 42.1(a)(1).
      The motion is granted, and the appeal is dismissed


February 12, 2015                                   PER CURIAM
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.